USDC SDNY

DOCUMENT |
‘ELECTRONICALLY FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

X
UNITED STATES OF AMERICA, :
17-cv-332 (PAC) (RWL)
Plaintiff,
ORDER
- against -
ATLANTIC DEVELOPMENT GROUP
LLC, etal.
Defendants. :
xX

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

For the reasons stated on the record during the conference held on November 20,
2019:

1. The Government shall deliver its privilege log to Defendants on Monday,
November 25, 2019.

2. The Government shall supplement its responses to Defendants’
interrogatories 1-6, 8-9 in the ways discussed on the record and shall serve Defendants
with such revised responses by December 2, 2019.

3. The Government shall produce any responsive, non-privileged
communications between the Government and third parties by December 9, 2019.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: November 20, 2019
New York, New York

Copies transmitted to all counsel of record
